IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


L.S.,                                       : No. 613 EAL 2015
                                            :
                    Petitioner              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
J.R.,                                       :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

        AND NOW, this 7th day of December, 2015, the Petition for Allowance of Appeal

is DENIED.